I. Williamson,
moved the Court in behalf of the bail, for a habeas corpus to the sheriff of Sussex, to bring up the body of the defendant, to be surrendered in discharge of his bail. The defendant being in custody on a ca. sa. in another action, issued out of an inferior court. Some difficulty at first arose on an inquiry made, to know to whom the defendant was to be delivered on the surrender; but as it was a Sussex cause, and tiic sheriff of that county the proper officer to whom he should be delivered, the Court allowed the writ, returnable for convenience, before the judge that attended the Sussex circuit.